United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
DEPARTMENT OF THE ARMY, REDSTONE
ARSENAL, Arsenal, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0267
Issued: May 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 23, 2015 appellant filed a timely appeal from a November 10, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury
causally related to a November 15, 2012 employment incident.
FACTUAL HISTORY
On September 23, 2015 appellant, then a 61-year-old senior adviser, filed a traumatic
injury claim (Form CA-1) alleging that on November 15, 2012 he sustained injuries to his neck

1

5 U.S.C. § 8101 et seq.

and left shoulder and subsequent post-traumatic stress disorder (PTSD) when he was involved in
a motor vehicle accident. He retired due to disability on March 30, 2013.
By letter dated September 29, 2015, OWCP requested that appellant submit factual
evidence to support that the November 15, 2012 incident occurred as alleged and medical
evidence to establish that he sustained a diagnosed condition causally related to the alleged
employment incident. Appellant was afforded 30 days to submit the requested evidence.
Appellant submitted an SF-50 notification of personnel action dated March 20, 2013,
noting the expiration of his appointment and a February 24, 2013 SF-50 form noting that
appellant’s work was at an acceptable level of competence. He also provided various e-mails
routed through Major Sam Southam, LTC Joseph Farquhar, and 1LT Ruffin Branch suggesting
that appellant’s shoulder radiculopathy was limiting his ability to accomplish his duties and
recommended that appellant return stateside for additional treatment.
Dr. John M. Woodyear, Jr., a Board-certified family practitioner, related in a report dated
December 10, 2012, that appellant was in the front passenger seat of a Chevy Suburban
performing his duties as a senior adviser in Afghanistan when the vehicle collided with a barrier.
He explained that appellant experienced extreme whiplash but due to the dangerous environment
in which the crash occurred, he did not have an opportunity to immediately treat his injuries.
Dr. Woodyear noted that the driver had to engage in evasive maneuvers when navigating away
from the scene, which exacerbated appellant’s injuries. He indicated that appellant was forced to
return stateside because of pain and weakness in his left arm. Dr. Woodyear reported that
appellant was being evaluated for what appeared to be a potentially disabling injury.
In various handwritten notes from the employing establishment health unit dated
February 13, 2013, an unknown provider indicated that on November 15, 2012 appellant was
involved in a motor vehicle accident. It was noted that appellant was diagnosed with PTSD.
Dr. Tara Chandrasekhar, a Board-certified psychiatrist specializing in child and
adolescent psychiatry, related in a July 10, 2014 psychiatric evaluation that appellant had a selfreported history of major depressive disorder with psychotic features and PTSD. She described
his history of ongoing psychiatric care while in military service. Dr. Chandrasekhar recounted
that in 2012 appellant sustained injuries to his left shoulder and neck when his vehicle was hit by
a rocket in Afghanistan. She related that, although his physical injuries were not significant, he
began to have significant panic attacks, anxiety, crying spells, nightmares, and flashbacks.
Dr. Chandrasekhar reviewed appellant’s history and, after examination, reported that he had a
history of major depressive disorder and likely PTSD with psychotic features. She explained
that his symptoms were fairly well controlled when he took his medications regularly.
In a July 15, 2014 letter to appellant, Marlo Bryant-Cunningham, a legal administrative
specialist with the Office of Personnel Management (OPM), informed appellant that the medical
records demonstrated that he was disabled from his position as a senior adviser due to PTSD,
chronic pain, cervicalgia, neuralgia, neuritis, and radiculitis.
By letter dated July 17, 2014, Dr. Chandrasekhar explained that she examined appellant
for PTSD. She also noted that appellant continued to be affected by symptoms related to PTSD.

2

Appellant provided an August 13, 2014 letter from OPM regarding his approval for
disability retirement and an October 9, 2013 letter from the Social Security Administration
(SSA) informing him that he was approved to start disability benefits.
On October 12, 2015 appellant responded to OWCP’s development letter. He explained
that on November 15, 2012 he was riding as a gunner on the passenger side of a governmentowned car to the North Atlantic Treaty Organization (NATO) airfield when the driver struck a
concrete barrier. Appellant explained that after the incident he immediately experienced pain in
his neck and shoulder and provided witnesses of the accident.
In a decision dated November 10, 2015, OWCP denied appellant’s claim. It accepted
that the November 15, 2012 incident occurred as alleged but denied his claim on the basis of
insufficient medical evidence to establish that appellant sustained a diagnosed condition causally
related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.6 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.7 An employee may establish that the employment incident
occurred as alleged but fail to show that his disability or condition relates to the employment
incident.8

2
3

5 U.S.C. §§ 8101-8193.
J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

3

Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.9 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.10 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.11
ANALYSIS
Appellant alleged that on November 15, 2012 he sustained injuries to his neck and left
shoulder when he was involved in a motor vehicle accident while working overseas. OWCP
accepted that the November 15, 2012 incident occurred as alleged but denied his claim finding
insufficient medical evidence to establish a diagnosed condition causally related to the accepted
incident.
Appellant was examined by Dr. Woodyear, who recounted in a December 10, 2012
handwritten report that appellant was in the front passenger seat of a car when he worked as a
senior advisor in Afghanistan for the employing establishment when his vehicle collided with a
barrier. Dr. Woodyear explained that appellant experienced extreme whiplash but could not stop
to treat his injuries due to the dangerous environment in which the crash occurred. He related
that the driver had to engage in evasive maneuvers in order to leave the scene, which exacerbated
appellant’s injuries. Dr. Woodyear reported that appellant was evaluated for what appeared to be
a potentially disabling injury. Although he accurately described the November 15, 2012
employment incident, Dr. Woodyear’s report did not provide any findings on examination or
contain a medical diagnosis. His opinion, therefore, fails to address whether appellant sustained
a diagnosed condition causally related to the employment incident. Lacking a firm diagnosis and
thorough medical rationale on the issue of causal relationship, Dr. Woodyear’s report is
insufficient to establish that appellant sustained an employment-related injury.12
The various handwritten employing establishment health unit records dated February 13,
2013 are likewise insufficient to establish causal relationship as the records were signed by an
unknown provider. The Board has found that medical evidence lacking proper identification is
of no probative medical value.13 These reports, therefore, are insufficient to establish appellant’s
traumatic injury claim.

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

11

James Mack, 43 ECAB 321 (1991).

12

See C.T., Docket No. 10-2354 (issued April 21, 2011).

13

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

4

In addition to neck and shoulder injuries, appellant has alleged that he has sustained
PTSD as a result of the November 15, 2012 employment incident. OWCP has accepted that the
employment incident occurred as alleged. Appellant explained that he was working as a gunner
and seated in the passenger side of a government car on its way to the NATO airfield when the
driver struck a concrete barrier. He informed Dr. Chandrasekhar in a July 10, 2014 report that he
experienced significant panic attacks, anxiety, crying spells, nightmares, and flashbacks.
Appellant submitted reports from Dr. Chandrasekhar, a psychiatrist, in support of his
claims of post-traumatic stress disorder. Dr. Chandrasekhar’s reports are, however, of limited
probative value in establishing causal relationship because they are based upon an inaccurate
history of injury. She related that appellant sustained injuries to his left shoulder and neck in
2012 when his vehicle was hit by a rocket in Afghanistan. Dr. Chandrasekhar explained that
appellant did not sustain significant physical injuries, but began to experience panic attacks,
anxiety, crying spells, nightmares, and flashbacks. Appellant has never alleged that his vehicle
was hit by a rocket in Afghanistan, but that his vehicle struck a barrier. Given the inaccurate
history of injury, Dr. Chandrasekar’s opinion regarding the cause of appellant’s emotional
conditions is of limited probative value.14
On appeal, appellant described how he sought medical attention at the nearest medical aid
station and was sent via helicopter to a casualty center after the November 15, 2012 employment
incident. He alleged that Dr. Woodyear made note of the traumatic injury. As noted above,
however, Dr. Woodyear’s December 10, 2012 report fails to establish appellant’s claim.
Appellant further alleged that there was no other explanation, other than the traumatic
injury, to explain onset and continuation of his disability. The Board has held, however, that the
mere fact that work activities may produce symptoms revelatory of an underlying condition does
not raise an inference of an employment relation. Such a relationship must be shown by
rationalized medical evidence of a causal relation based upon a specific and accurate history of
employment conditions which are alleged to have caused or exacerbated a disabling condition.15
Because appellant has not provided such rationalized medical opinion in this case, the Board
finds that he did not meet his burden of proof to establish his traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury on November 15, 2012 causally related to his accepted employment incident.

14

See K.S., Docket No. 16-0404 (issued April 11, 2016).

15

Patricia J. Bolleter, 40 ECAB 373 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the November 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 17, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

